Citation Nr: 1114613	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-20 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at the Johnson City Medical Center between December 25, 2006 and December 27, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active military service from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs Medical Center in Mountain Home, Tennessee.

In a separate decision, the Board has remanded the issues of entitlement to an increased rating for service-connected diabetic retinopathy, currently evaluated as 10 percent disabling, and entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease.  


FINDINGS OF FACT

1.  Between December 25, 2006 and December 27, 2006, the Veteran received medical services at the Johnson City Medical Center, a non-VA medical facility for which he incurred medical expenses.  

2.  VA facilities were feasibly available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services at the Johnson City Medical Center, a non-VA facility, between December 25, 2006 and December 27, 2006, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for unauthorized medical expenses incurred at the Johnson City Medical Center (JCMC) between December 25, 2006 and December 27, 2006.  It is argued that the Veteran had made the staff at the facility where he initially received treatment, i.e., the Wellmont Hawkins Medical Hospital, "his primary care, and all treatment being through the VA Medical Center vice VAMC, which are located slightly more than a mile apart."

As of December 2007, service connection was in effect for coronary artery disease, evaluated as 60 percent disabling, diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; posttraumatic stress disorder, evaluated as 10 percent disabling; diabetic retinopathy, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable (0 percent disabling).  The Veteran's combined total rating was 80 percent.  See November 2005 rating decision; see also August 2007 rating decision (same).  

The claims file contains several billing documents reflecting the costs of the Veteran's emergency services incurred at JCMC between December 25, 2006 and December 27, 2006.  

Treatment reports from JCMC show the following: on December 25, 2006, the Veteran was admitted to Wellmont Hawkins Medical Hospital (WHMH) for treatment of symptoms that included chest pain, nausea, sweating, and vomiting.  He was noted to have a history that included coronary artery disease, status post stent to the left anterior descending artery in January 2005, diabetes mellitus, and hypertension.  That same day, the Veteran was transferred to JCMC.  A report from the JCMC admitting physician, dated December 25, 2006, states that the Veteran's discomfort had been relieved in the emergency room (at WHMH) with three nitroglycerine tablets after 30 minutes, that he was pain-free upon admission, with no shortness of breath and no complaints, and that his admission electrocardiogram (EKG) was within normal limits.  The Veteran was subsequently found to have a more than 90 percent to 95 percent stenosis (occlusion) of his diagonal coronary artery, and he underwent a left heart cardiac catheterization on December 26, 2006.  The admitting and discharge diagnoses were non-ST elevated myocardial infarction.  

A memorandum ("Final Review Unauthorized Non-VA Hospitalization"), dated in February 2007, shows that a reviewing VA RN (registered nurse) determined that the Veteran was treated for a service-connected disability, and that his treatment was emergent, but that the claim should be disallowed because the Veteran had not called VA, VA facilities were feasibly available, and he "could be treated here."  The memorandum indicates that the Veteran lived 52 miles from the VA Medical Center in Mountain Home ("VAMC"), but that the distance between JCMC and the VAMC was zero miles.   

In March 2007, the VA Medical Center denied the claim, after finding that VA facilities were feasibly available. 

A memorandum ("Final Review Unauthorized Non-VA Hospitalization"), dated in April 2007, shows that a reviewing VA physician determined that the Veteran was treated for a service-connected disability, and that his treatment was emergent, but that the claim should be disallowed because the Veteran had not made a request to the VAMC for transfer, and VA facilities were feasibly available.  The memorandum indicates that the Veteran lived 52 miles from the VAMC, but that the distance between JCMC and the VAMC was zero miles.   

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at JCMC beginning on December 25, 2006, nor was an application for authorization made to VA within 72 hours of the emergency services in issue.  For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility between December 25, 2006 and December 27, 2006.  

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met: (a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2010); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the Veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility).

A review of the record indicates that the Veteran does not satisfy all of the criteria as set forth above.  The Board initially notes that the VA Medical Center approved payment of the Veteran's initial treatment at Wellmont Hawkins Medical Hospital.  Upon his admission to JCMC, the Veteran was noted to be pain-free, with no shortness of breath, no complaints, and his admission EKG was within normal limits.  The record indicates that the JCMC and the VAMC are located within one mile of each other and there is no basis to conclude that his treatment would have been delayed if he had been transferred to the VAMC.  A VA physician has determined that VA facilities were feasibly available.  Given the foregoing, the Board must conclude that VA facilities were feasibly available.  See 38 C.F.R. § 17.53; Cotton.  

In summary, since all three requirements of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have not been met, entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided at the JCMC between December 25, 2006 and December 27, 2006, must be denied under these provisions.

Finally, the Board notes that the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467, 36,472.  Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-1008 (2010).  

To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment if reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment, and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and; (i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2010).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if a Veteran satisfied the requirements for such payment.

That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

In this case, the Board has determined that VA facilities were feasibly available.  Therefore, although the Veteran has not been apprised of the revised version of § 1725, the Board finds that there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, the Board need not here determine whether § 1725 as revised, effective October 10, 2008 is to be given retroactive effect.  Whether the version effective prior to October 10, 2008 or the version effective since October 10, 2008 is applied, the result is the same: the appeal must be denied.   

In this case, the Board's discussion of 38 C.F.R. § 17.120(c) is applicable to 38 C.F.R. § 17.1002(c), and the Board has determined that the criteria at 38 C.F.R. § 17.1002(c) have not been met.  Briefly stated, the JCMC is located within one mile of the VAMC, and the Board has determined that VA facilities were feasibly available.  Accordingly, the claim must be denied.  

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this case, however, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.  


ORDER

Payment or reimbursement for medical treatment incurred at the Johnson City Medical Center between December 25, 2006 and December 27, 2006 is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


